O’Bear, C. J.
(dissenting). While admitting the scope of the police power in the State to regulate the ownership and control of property within its borders so as to minimize the injuries that may be inflicted on others because of the predatory nature of the property, still I am unable to go so far as the majority opinion does in this case. One man’s property may need regulation for the public safety, but that is far from meaning that it may be taken from him and given to somebody else. Admitting that the Legislature has the power to impose a tax upon dogs as a police' regulation, the tax cannot be imposed, in my judgment, for the benefit of a few persons, or for any special class of persons, for the State is as powerless to- take one citizen’s property and confer it upon another, under the guise of police regulation, as it is under the tax regulation. By whatever name you call the act, it is the same, if the inevitable result is the same. It could not be maintained that a tax could be levied upon sheep, and the sum realized given over-to those who raise horses alone, upon the idea that the horse-raising industry was of more benefit to the State than- sheep husbandry. Nor would the fact that the State could appropriate its general revenues to fairs at’which-horses alone were exhibited as a means of stimulating an enterprise that would be beneficial to the whole State affect the question- in my opinion. Dogs are personal property. Section 66, Ky. St. 1903: Commonwealth v. Hazelwood, 84 Ky. 681, 8 Ky. Law Rep. 586, 2 S. W. 489. The State may regu*291late their ownership', as it may any other property; bnt I deny that it can regulate the ownership so as to confer the sole benefit directly and exclusively upon any other class of property. Nor can the fact that •one class of property sometimes preys upon another class justify such legislation. Hogs are also a danger to other property. They may break into fields of corn and other grain and destroy'them. Consequently the State may regulate the ownership of hogs by requiring them to be kept up by their owners, and may impose a liability on such owners for their depredations ; but has the State the power to impose a license tax on hogs for the benefit of all who raise corn, or even of those engaged in raising corn who suffer damage by breachy hogs! The imposition of a tax upon a class of property is to that' extent the taking of that much of the property taxed, whether the tax be for revenue or for police regulation. And whether one or the other it must be for the public. The exercise of every power of government is necessarily for the public. Hence private property cannot be taken by the government for any other than a public use. The exercise of the police power is as subject to this overruling principle of our government as is any other governmental power. When the Legislature exercises its power of police regulation of the ownership of dogs, as it may do, it must exercise it in behalf of the whole public, but has not the power to do so for the exclusive benefit of af special or favored class. If the principle be admitted that the only test of such legislation is whether it is within the police power to regulate the ownership of a particular species of property, no matter what may be done with the proceeds of the license fees collected by virtue of such statute, then it would be competent for the *292Legislature to bestow that much of the citizens ’ property upon any object which the Legislature might choose. I think that all such legislation is subject to two tests: First, is the subject one which the State under the police power may regulate ? second, if it is, is the regulation imposed for.the benefit of the public; i. e., does the public receive the benefit? Not indirectly, but directly; for it may be assumed that the public is in a sense benefited by every industry carried on in the State, which adds to the sum of the wealth, or contributes to the happiness of any of its citizens: The State has not the power to tax one class of property and give the proceeds directly to owners of another class, upon the idea that the latter contribute more to the good of society. I submit that the State could not levy a tax or appropriate money out of the treasury (which is the same thing) for the benefit of unfortunate sheep owners who had lost their sheep by ravages of dogs or disease;-nor for one any more than for the other. Nor does the State propose to do so in this legislation. It is' attempting-to compel all men who own dogs to pay to those who own sheep the loss sustained by the latter from some of the dogs of some of the former. It visits vicariously a penalty which some ought to bear, upon many nowise responsible for it, merely because it is difficult to say who ought rightfully to bear it. The real effect of the statute is to make all of one class of property holders pay the losses- incurred in a private business by another class, because this loss has been occasioned by the property of some of the first class. I do not believe such legislation, is a valid exercise of the police power. We all recognize that sheep husbandry is a business of great- value to the State. It may be admitted that the ownership of *293dogs is of doubtful value. The interests of the former as weighed against the latter may overwhelmingly preponderate from an economic standpoint. Notwithstanding all which, the principle of the law must be the same. It is unsafe to allow mere utilitarianism to bear down those safeguards of the citizen’s rights —those checks imposed by the people in their Constitution against the power of the majority and in favor of the individual, that which gives,' if anything gives, one man a right safe from the encroachment of all other men; that which recognizes the supreme right of individual taste and judgment in the matter of acquiring property and in the pursuit of happiness. The legislation here involved makes a breach, I fear, in the dike of the people’s liberties — makes one class of people contribute to the business success of another class by the flat of government without any direct benefit received by the former.
Hence I feel constrained to dissent from the opinion delivered by the court in this case.
Nunn and Carroll, JJ.', concur in this dissent.